DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Introduction
The following is a non-final Office Action in response to Applicant’s submission filed on December 18, 2020. 
Currently claims 1-20 are pending. Claims 1, 10 and 19 are independent.  

Continuation In Part
This application is a continuation-in-part (“CIP”) application of U.S. application 17/000,267 filed on 08/21/2020, and a provisional application 62/889966 filed on 08/21/2019.  See MPEP §201.08.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Step 1 of the subject matter eligibility analysis, it is to determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
In this case, claims 1-9 are directed to a system comprising a processor and a memory, which falls within the statutory category of a machine; claims 10-18 are directed to a non-transitory computer-readable medium having computer-readable program code stored therein, which falls within the statutory category of a product; and claims 19-20 are directed to a method for providing decision support engine in medical equipment maintenance WITHOUT tied to a particular machine in the body for performing the steps, which falls outside of the four statutory categories. However, claims 19-20 will be included in Step 2 Analysis for the purpose of compact prosecution.
With respect to claims 19-20, the claims are directed to non-statutory subject matter because the claims are directed to a method without tied to a particular machine in the body of the claim for performing the steps. One factor to consider when determining whether a claim recites a §101 patent eligible process is to determine if the claimed process (1) is tied to a particular machine or; (2) transforms a particular article to a different state or thing. See In re Bilski, 545 F.3d 943, 88 USPQ2d 1385 (Fed. Cir. 2008) (en banc) aff’d, Bilski v. Kappos, 561 U.S. ___, 130 S.Ct. 3218, 95 USPQ2d 1001 (U.S. 2010). (Machine-or-Transformation Test). 
In Step 2A of the subject matter eligibility analysis, it is to “determine whether the claim at issue is directed to a judicial exception (i.e., an abstract idea, a law of nature, or a natural phenomenon). Under this step, a two-prong inquiry will be performed to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance), then determine if the claim recites additional elements that integrate the exception into a practical application of the exception. See 2019 Revised Patent Subject Matter Eligibility Guidance (2019 Guidance), 84 Fed. Reg. 50, 54-55 (January 7, 2019).
In Prong One, it is to determine if the claim recites a judicial exception (an abstract idea enumerated in the 2019 Guidance, a law of nature, or a natural phenomenon).  
Taking the method claims as representative. Claims 19 and 20 recite limitations of : “using the purchase price and purchase data to generate appraised value of each of the registered medical equipment, fetching parameter data and appraised value of selected medical equipment, fetching billing information and expense information, generating a decision table including operation results for a past period and estimated operating results predicted in view of upgrading the selected medical equipment and replacing the selected medical equipment with a new purchase or a lease, and obtaining payroll data and calculating labor cost attributable to the selected medical equipment. The limitations, as drafted, are methods of fundamental economic practices, managing commercial interactions including marketing or sales activities, which fall within the certain methods of organizing human activity. The mere nominal recitation of a processor and memory, as recited in claim 1, does not take the claim out of the methods of organizing human interactions grouping. See 84 Fed. Reg. 52. Accordingly, the claims recite an abstract idea.  
In Prong Two, it is to determine if the claim recites additional elements that integrate the exception into a practical application of the exception. 
Beyond the abstract idea, claim 19 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 19 recites the additional elements of “a processors” and “a memory” as recited in claim 1 for performing the steps, these additional elements are no more than generic computer components. The Specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, storing, and transmitting data over a network. For example, “the system comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the system to: storing parameters data, receives actual operating data...” See Spec. ¶ 87. Thus, the additional elements, whether considered individually or as an ordered combination, nothing reflects an improvement to the functioning of a computer itself or another technology; or effects a transformation or reduction of a particular article to a different state or thing, or applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Therefore, the additional elements do not integrate the judicial exception into a practical application. The claims are directed to an abstract idea, the analysis proceed to Step 2B. 
In Step 2B of Alice, it is "a search for an ‘inventive concept’—i.e., an element or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept’ itself.’” Id. (alternation in original) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1294 (2012)).
The claims as described in Prong Two above, nothing in the claims that integrates the abstract idea into a practical application. The same analysis applies here in Step 2B. 
Claim 19 recites no additional element for performing the steps, when given the broadest reasonable interpretation, a machine is not required in the claim. Even if claim 19 recites the additional elements of “a processors” and “a memory” as recited in claim 1 for performing the steps, these additional elements are no more than generic computer components. The Specification discloses these additional elements at a high level of generality and merely invoked as tools to perform the generic computer functions including receiving, storing, and transmitting data over a network. For example, “the system comprising a processor and a memory storing executable instructions that, in response to execution by the processor, cause the system to: storing parameters data, receives actual operating data...” See Spec. ¶ 87. At best, the processor may perform the steps of: storing parameters data in a medical equipment database, and receiving/fetching parameter data and appraised value, which are no more than generic computer components for performing generic computer functions. However, generic computer functions including receiving, storing and transmitting information over a network have been recognized by the courts as merely well-understood, routine, and conventional functions of generic computers. See MPEP 2106.05 (d) (II) (Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at a1321, 120 USPQ2d at 1362 (utilizing a intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); Collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016)). Thus, simply implementing the abstract idea on a generic computer for performing generic computer functions do not amount to significantly more than the abstract idea. (MPEP 2106.05(a)-(c), (e-f) & (h)). 
For the foregoing reasons, claims 19-20 cover subject matter that is judicially-excepted from patent eligibility under § 101 as discussed above, the other product claims 1-9 and method claims 10-18 parallel claims 19-20—similarly cover claimed subject matter that is judicially excepted from patent eligibility under § 101. 
Therefore, the claims as a whole, viewed individually and as a combination, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims are not patent eligible. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Norio (JP 2005309702 A), and in view of Herz et al., (US 2009/0254971, hereinafter: Herz). 
Regarding claim 1, Norio discloses a system for providing decision support on medical equipment, the system comprising a processor and a memory (see Fig. 17; pg. 5, ¶ 6, pg. 16, ¶ 4: a CPU and a memory) storing executable instructions that, in response to execution by the processor, cause the system to at least: 
form a medical equipment database storing parameters data relating to medical equipment registered to the system (see Fig. 17-18, pg. 5, ¶ 7, pg. 10, ¶ 1, pg. 11, ¶ 6, pg. 16, ¶ 6-7); 
form a decision support module receiving parameters data corresponding to the selected medical equipment from the medical equipment database and receiving the appraised value from the appraisal module and fetching via a network connection billing data and cost data and generating a decision table corresponding to the selected equipment, the decision table comprising entry of the appraised value, entry of utilization calculated based on operating time of the selected medical equipment, entry of billing attributable to the selected medical equipment calculated from the billing data, and entry of operating cost attributable to the selected medical equipment calculated from the cost data (see pg. 3, ¶ 6-11, pg. 6, ¶ 5, pg. 7, ¶ 4, pg. 13, pg. 16, ¶ 5-7, pg. 20, ¶ 2-3).  
Norio discloses a storage unit for storing the attribute value of parts and a calculation unit for calculating the unit price of the medical device (see pg. 12, last ¶; pg. 17, last ¶).
Norio does not explicitly disclose the following limitations; however, Herz in an analogous art for data value assessment discloses 
form an appraisal module, the appraisal module returning an appraised value of a selected medical equipment from the medical equipment database in response to data input of the medical equipment (see ¶ 690, ¶ 818, ¶ 1189, ¶ 1201). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 2, Norio does not explicitly disclose the following limitations; however, Herz discloses the system of claim 1, wherein the decision support module further calculates gross income attributable to the selected medical equipment (see ¶ 604-608, ¶ 727). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 
Regarding claim 3, Norio discloses the system of claim 1, wherein: 
the medical equipment database further stores action items executable on the selected medical equipment, each of the action items includes an investment associated therewith (see pg. 19, ¶ 6, pg. 23, ¶ 1, pg. 27, ¶ 1); 
upon the selection by the user of one of the action items, the decision support module calculates estimation of utilization, billing and operating costs resulting from execution of the action item (see pg. 6, ¶ 5, pg. 12, ¶ 4).  
Norio does not explicitly disclose the following limitations; however, Herz discloses 
upon selection by a user of one of the action items, the appraisal module recalculate the appraised value of the selected equipment based on execution of the action item (see ¶ 617, ¶ 690, ¶ 818, ¶ 1201). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 4, Norio does not explicitly disclose the following limitations; however, Herz discloses the system of claim 3, wherein the action items include refurbish, hardware upgrade, software upgrade, and capability expansion (see ¶ 860). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5, Norio discloses the system of claim 3, wherein the medical equipment database further stores price of new medical equipment and, upon selection by a user of one of the new medical equipment, the decision support module calculates estimation of utilization, billing and operating costs resulting from purchase of the new medical equipment (see pg. 12, ¶ 3, pg. 17, last ¶ to pg. 18, ¶ 2).  

Regarding claim 6, Norio discloses the system of claim 5, wherein upon selection by a user of one of the new medical equipment, the decision support module calculates estimation of utilization, billing and operating costs resulting from lease of the new medical equipment (see pg. 6, ¶ 3, pg. 17, ¶ 1, pg. 18, ¶ 2).  

Regarding claim 7, Norio does not explicitly disclose the following limitations; however, Herz discloses the system of claim 6, wherein upon selection by a user of one of the new medical equipment: the appraisal module calculate residual value of the new medical equipment based on a term of a lease agreement (see ¶ 167, ¶ 185-186); and, 
the decision support module calculates estimation of monthly lease payments based upon the price and the residual value (see ¶ 29, ¶ 60, ¶ 91, ¶ 553, ¶ 568). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 8, Norio does not explicitly disclose the following limitations; however, Herz discloses the system of claim 7, wherein the system further forms an internal marketplace accessible solely to users within selected organization and an external marketplace accessible to all users (see ¶ 49, ¶ 87, ¶ 392, ¶ 668); and 
wherein upon selection by the user the decision support module assembles and publishes an ad in at least one of the internal marketplace and external marketplace (see ¶ 13, ¶ 321, ¶ 525, ¶ 726, ¶ 1077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 9, Norio does not explicitly disclose the following limitations; however, Herz discloses the system of claim 8, wherein the decision support module assembles the ad by establishing asking price using the appraised value from the appraisal module and parameters data obtained from the medical equipment database (see ¶ 118, ¶ 132, ¶ 147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 10, Norio discloses a computer-readable storage medium for performing decision support regarding medical equipment, the computer-readable storage medium being non-transitory and having24Attorney Docket No. 108342.1010US.CP1 WBD (US) 50805287v1computer-readable program code stored therein that in response to execution by a processor (see pg. 12, ¶ 5, pg. 16, ¶ 4), causes an apparatus to at least: 
form a medical equipment database storing parameters data relating to medical equipment registered to the system (see Fig. 17-18, pg. 5, ¶ 7, pg. 10, ¶ 1, pg. 11, ¶ 6, pg. 16, ¶ 6-7); 
form a decision support module receiving parameters data corresponding to the selected medical equipment from the medical equipment database and receiving the appraised value from the appraisal module and fetching via a network connection billing data and cost data and generating a decision table corresponding to the selected equipment, the decision table comprising entry of the appraised value, entry of utilization calculated based on operating time of the selected medical equipment, entry of billing attributable to the selected medical equipment calculated from the billing data, and entry of operating cost attributable to the selected medical equipment calculated from the cost data (see pg. 3, ¶ 6-11, pg. 6, ¶ 5, pg. 7, ¶ 4, pg. 13, pg. 16, ¶ 5-7, pg. 20, ¶ 2-3).  

Norio discloses a storage unit for storing the attribute value of parts and a calculation unit for calculating the unit price of the medical device (see pg. 12, last ¶; pg. 17, last ¶).
Norio does not explicitly disclose the following limitations; However, Herz in an analogous art for data value assessment discloses 
form an appraisal module, the appraisal module returning an appraised value of a selected medical equipment from the medical equipment database in response to data input of the medical equipment (see ¶ 690, ¶ 818, ¶ 1189). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 11, Norio does not explicitly disclose the following limitations; however, Herz discloses the computer-readable storage medium of claim 10, wherein the decision support module further calculates gross income attributable to the selected medical equipment (see ¶ 604-608, ¶ 727). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12, Norio discloses the computer-readable storage medium of claim 10, wherein: 
the medical equipment database further stores action items executable on the selected medical equipment, each of the action items includes an investment associated therewith (see pg. 19, ¶ 6, pg. 23, ¶ 1, pg. 27, ¶ 1); and
upon the selection by the user of one of the action items, the decision support module calculates estimation of utilization, billing and operating costs resulting from execution of the action item (see pg. 6, ¶ 5, pg. 12, ¶ 4).
Norio does not explicitly disclose the following limitations; however, Herz discloses
upon selection by a user of one of the action items, the appraisal module recalculate the appraised value of the selected equipment based on execution of the action item (see ¶ 617, ¶ 690, ¶ 818, ¶ 1201). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 13, Norio does not explicitly disclose the following limitations; however, Herz discloses the computer-readable storage medium of claim 12, wherein the action items include refurbish, hardware upgrade, software upgrade, and capability expansion (see ¶ 860). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  

Regarding claim 14, Norio discloses the computer-readable storage medium of claim 12, wherein the medical equipment database further stores price of new medical equipment and, upon selection by a user of one of the new medical equipment, the decision support module calculates estimation of utilization, billing and operating costs resulting from purchase of the new medical equipment (see pg. 12, ¶ 3, pg. 17, last ¶ to pg. 18, ¶ 2).  

Regarding claim 15, Norio discloses the computer-readable storage medium of claim 14, wherein upon selection by a user of one of the new medical equipment, the decision support module calculates estimation of utilization, billing and operating costs resulting from lease of the new medical equipment (see pg. 6, ¶ 3, pg. 17, ¶ 1, pg. 18, ¶ 2).  

Regarding claim 16, Norio discloses the computer-readable storage medium of claim 15, wherein upon selection by a user of one of the new medical equipment: the appraisal module calculate residual value of the new medical equipment based on a term of a lease agreement (see ¶ 167, ¶ 185-186); and, 
the decision support module calculates estimation of monthly lease payments based upon the price and the residual value (see ¶ 29, ¶ 60, ¶ 91, ¶ 553, ¶ 568). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   

Regarding claim 17, Norio does not explicitly disclose the following limitations; however, Herz discloses the computer-readable storage medium of claim 16, wherein the system further forms an internal marketplace accessible solely to users within selected organization and an external marketplace accessible to all users (see ¶ 49, ¶ 87, ¶ 392, ¶ 668); and 
wherein upon selection by the user the decision support module assembles and publishes an ad in at least one of the internal marketplace and external marketplace (see ¶ 13, ¶ 321, ¶ 525, ¶ 726, ¶ 1077).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.   

Regarding claim 18, Norio does not explicitly disclose the following limitations; however, Herz discloses the computer-readable storage medium of claim 17, wherein the decision support module assembles the ad by establishing asking price using the appraised value from the appraisal module and parameters data obtained from the medical equipment database (see ¶ 118, ¶ 132, ¶ 147).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 19, Norio discloses a computerized method for providing decision support engine in medical equipment maintenance, comprising: 26Attorney Docket No. 108342.1010US.CP1 
WBD (US) 50805287v1storing in medical equipment database parameters data relating to registered medical equipment, the parameters data including at least purchase price and purchase date (see Fig. 17-18, pg. 5, ¶ 7, pg. 10, ¶ 1, pg. 11, ¶ 6, pg. 16, ¶ 6-7); 
fetching by a decision support module parameter data and appraised value of selected medical equipment, and fetching via a network billing information and expense information attributable to the selected medical equipment, and generating a decision table including operating results for a past period and estimated operating results predicted in view of upgrading the selected medical equipment and replacing the selected medical equipment with a new purchase or a lease (see pg. 3, ¶ 6-11, pg. 6, ¶ 5, pg. 7, ¶ 4, pg. 13, pg. 16, ¶ 5-7, pg. 20, ¶ 2-3).  
Norio discloses a storage unit for storing the attribute value of parts and a calculation unit for calculating the unit price of the medical device (see pg. 12, last ¶; pg. 17, last ¶).
Norio does not explicitly disclose the following limitations; however, Herz in an analogous art for data value assessment discloses 
using the purchase price and purchase date to generate appraised value of each of the registered medical equipment (see ¶ 690, ¶ 818, ¶ 1189, ¶ 1201). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Norio to include the teaching of Herz in order to gain the commonly understood benefit of such adaption, such as providing the benefit of a more optimal solution for valuating equipment, enabling better decision making. Since the combination of each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding claim 20, Norio discloses the computer-readable storage medium of claim 19, further comprising obtaining payroll data and calculating labor costs attributable to the selected medical equipment (see (pg. 2, ¶ 5, pg. 4, ¶ 7, pg. 6, ¶ 3).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vyas et al., (US 2007/0078791) discloses an asset management system for predicting a cost to maintain a work machine in the future based on the received data and one or more operating conditions.
Singer et al., (US 2010/0169206) discloses a method for displaying market information corresponding to a tradable object includes a chart region for displaying historical market data in relation to a first value axis, and a market grid region in alignment with the chart region.
“Estimating Medical Costs for Regulatory Benefit-Cost Analysis”, by Jessup et al., Office of Assistant Secretary for Planning and Evaluation, U.S. Department of Health and Human Service, June 2017.
“Estimates of Medical Device Spending in the United States”, by Gerald Donahoe, Advanced Technology Association, 701 Pennsylvania Ave, N.W. Suite 800, Washington, D.C 20004, November 2018.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAN G CHOY whose telephone number is (571)270-7038.  The examiner can normally be reached on 5/4/9 compressed work schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624